The opinion of the Court was delivered by
Todd, J.
This is an application for a mandamus under the following state of facts:
On the 2d of May, 1882, Eenelon Robin, in his own rightand as agent and partner of his mother, Mrs. Julie Robin, sold and delivered to the Relators the contents of a store, consisting of a stock of dry goods, groceries, etc., for sixteen hundred dollars.
On the 6th of the same month and year, D. G-. Tutt & Co. of St., Louis, creditors of Mrs. Julie Robin & Son., the vendors of the stock of goods, instituted suit for $183.50 against them, coupled with a revocatory action to have the sale in question declared null, so far as it affected them, as having been made in fraud of creditors.
On the 30th of September following, judgment was rendered in favor of these creditors for their debt, and annulling the sale so far as it affects the interést of said creditors and ordering the sale of so much of the property as would suffice to pay their judgment.
. The Relators being parties to that s uit, applied for a suspensive appeal from that judgment, which was refused by the Judge who is the respondent herein.
This case comes clearly within the scope of that of Loeb & Bloom vs. Arent, 33 An. 1086. That was also a suit against an alleged fraudulent debtor for $234, joined with a revocatory action. In that case it was said : “ Plaintiffs do not seek absolutely to annul the transfers, complained of, but to avoid its effects as to themselves. In other words, to subject to their judgment of $234 the property of their debtor alleged to have been fraudulently transferred.”
*1216“ It is therefore clear that the only issue between plaintiff and appellants is the right of the former to enforce the execution of their judgment against property held by appellants and acquired by them from Arent.” See also, 34 An. 595.
Por these reasons the alternative writ heretofore granted is set aside, and the mandamus is refused at the cost of the Relators.